In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens *363County (Golar, J.), dated February 21, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants sustained their prima facie burden of demonstrating their entitlement to judgment as a matter of law by submitting evidence that they were out-of-possession landlords who were not obligated under the lease to remove snow and ice from the property, and who did not retain a sufficient degree of control over the premises to provide a basis for liability (see Paone v Pane, 12 AD3d 583 [2004]; Scott v Bergstol, 11 AD3d 525 [2004]; Vijayan v Bally’s Total Fitness, 289 AD2d 224 [2001]; Maldonado v Matera, 237 AD2d 584 [1997]). Contrary to the plaintiffs contention, the evidence she relied upon in opposition to the motion was insufficient to raise an issue of fact as to whether the defendants retained control over the premises (see Paone v Paone, supra; Scott v Bergstol, supra; Vijayan v Bally’s Total Fitness, supra; Maldonado v Matera, supra), or, by course of conduct, assumed responsibility for snow and ice removal (see Seigel v Congregation Zichron Shmuel, 226 AD2d 913 [1996]). Adams, J.P., Krausman, Spolzino and Fisher, JJ., concur.